EXHIBIT 9
Case 2:18-cv-00491-JRG-RSP Document 220 Filed 03/27/20 Page 1 of 2 PageID #: 8079



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

      UNILOC 2017 LLC,                            §
                                                  §
                       Plaintiff,
                                                  §
             v.                                   §        Case No. 2:18-cv-00491-JRG-RSP

      GOOGLE LLC,                                 §
                                                  §
                       Defendant.                 §

                                               ORDER

             The Court addressed several motions at a motion hearing on March 12, 2020.1 The Court

  enters this Order to memorialize any rulings made during that hearing. The Court will proceed

  through each motion that was discussed.


       I.         Motion to Compel Identification and Production of Financial Documents (Dkt.
                  No. 178)

             This motion was GRANTED-IN-PART. The Court GRANTED Uniloc’s request for a

  narrative response in response to Interrogatory Number 4. Since each of these cases listed above

  in footnote 1 have different products at issue, it is ORDERED that Google shall provide a narrative

  response in each case. The Court DENIED any further relief with respect interrogatory number 4,

  and the Court DENIED this motion to the extent that it asks for further licenses pursuant to

  Interrogatory Number 6.


       II.        Google's Motion to Strike Portions of Uniloc 2017 LLC's Infringement
                  Contentions (Dkt. No. 153)




  1
   The Court heard arguments on the following cases: Case No. 2:18-cv-00491-JRG-RSP, Case No.
  2:18-cv-00492-JRG-RSP, Case No. 2:18-cv-00493-JRG-RSP, Case No. 2:18-cv-00496-JRG-
  RSP, Case No. 2:18-cv-00497-JRG-RSP, Case No. 2:18-cv-00499-JRG-RSP, Case No. 2:18-cv-
  00502-JRG-RSP, Case No. 2:18-cv-00503-JRG-RSP, and Case No. 2:18-cv-0504-JRG-RSP.
                                                 1/2
Case 2:18-cv-00491-JRG-RSP Document 220 Filed 03/27/20 Page 2 of 2 PageID #: 8080



               The Court GRANTED this motion. The patent local rules require that the accused products

     be charted. There is some leeway for use of representative products, but there is a requirement that

     the Plaintiff not simply identify the other uncharted products. The Plaintiff must also use some

     reasonable diligence to use the publicly available information to explain how the infringement

     theory that is charted would apply to uncharted products. In this case, the Court does not find that

     there has been any effort to accomplish that to demonstrate that the charted products are reasonably

     similar through the use of publicly available information to show a basis for the same theory to be

     applied. It is therefore ORDERED that the uncharted products are hereby stricken from Uniloc’s

     infringement contentions and that those uncharted products are no longer at issue in the case.


        III.      Uniloc’s Motion to Compel Products Reasonably Similar to Charted Products
                  (Dkt. No. 159)
 .
               The Court DENIED this motion. As explained in reference to Google’s Motion to Strike

     Portions of Uniloc 2017 LLC’s Infringement Contentions, Uniloc did not provide an explanation

     to show that uncharted products were reasonably similar to charted products. Consequently, the

     Court struck products from Uniloc’s infringement contentions that were uncharted.

               Uniloc’s Motion to Compel Products Reasonably Similar to Charted Products was denied

     because the ruling on Google’s Motion to Strike Portions of Uniloc 2017 LLC’s Infringement

     Contentions effectively takes the products that Uniloc claims to be “reasonably similar” out of the

     case, making any discovery into these products unnecessary.
            SIGNED this 3rd day of January, 2012.
            SIGNED this 27th day of March, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE


                                                    2/2
